101 F.3d 682
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Harry N. CARTER, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 95-2709.
United States Court of Appeals, Second Circuit.
April 17, 1996.

Appearing for Appellant:Harry N. Carter pro se, Ray Brook, N.Y.
Appearing for Appellee:William B. Darrow, Ass't U.S. Att'y, Vermont, Burlington, Vt.
D.Vt.
AFFIRMED.
Before KEARSE, ALTIMARI, Circuit Judges, and MORAN,* District Judge.
This cause came on to be heard on the transcript of record from the United States District Court for the District of Vermont, and was submitted by petitioner pro se and by counsel for respondent.


1
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the order of said District Court be and it hereby is affirmed substantially for the reasons stated in Magistrate Judge Niedermeier's Report and Recommendation dated May 16, 1995, adopted by Judge Billings in his Order dated September 1, 1995.



*
 Honorable James B. Moran, of the United States District Court for the Northern District of Illinois, sitting by designation